TANZER, J.
The employer seeks review of an order of the Employment Appeals Board holding that claimant voluntarily left work with good cause and was therefore entitled to receive immediate unemployment compensation. ORS 657.176(2)(c).
The Board’s order was based upon the following findings of fact:
"(1) The claimant was employed by this employer as a police dispatcher from April 15, 1974 until July 8, 1976. (2) On or about June 23, 1976 the claimant discussed a police matter with a telephone caller rather than refer the caller to the police officer concerned. (3) This was in violation of the employer’s rules and policies. (4) Prior to this occasion the claimant had received four warnings concerning his job performance. (5) After the last incident the claimant’s supervisor led the claimant to believe that the chief of police was going to fire the claimant. (6) In order to protect future employment possibilities in his field and because he was faced with an imminent discharge the claimant resigned his position.”
Subsequent to the Board’s decision in this case we held, in Beaverton Sch. Dist. No. 48 v. Emp. Div., 29 Or App 487, 564 P2d 717 (1977), that a resignation, submitted under threat of discharge, in order to protect future employment possibilities is not compelled by the conditions of employment and therefore is not submitted with good cause. We adhere to that decision and accordingly hold that claimant left work without good cause.
Reversed.